DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 05/03/2021.
Claims 1-20 are pending of which claims 1, 10, and 19 are independent.
			    Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 11, 18, 19  and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrashekhar et al (US 20190036868 A1) hereinafter referred as Chandrashekhar.
Regarding claim 1, Chandrashekhar discloses a method (i.e. Figs. 1-6) of routing traffic in an overlay network ( i.e. Fig. 1 per paragraph 23 the overlay network  is virtualized network in Host Computer 100-1 includes the VMs, the VTEP 107, Hypervisor 112, Agent 11, port groups etc.…)  , comprising:
	receiving, from a first virtual computing instance (VCI) (i.e. Workload VMs 108 on Host Computer 100-1) running on a host (i.e. Host Computer 100-1), a packet destined for a second VCI (i.e. Gateway VM 111 in Fig. 1) running on the host (i.e. Host Computer 100-1), wherein one of the first VCI (Workload VMs 108 is addressable on the logical/overlay local network - see paragraph 43 where it states local VMs are addressed on the overlay network. See also paragraph 50)  and the second VCI (i.e. Gateway VM 111 has an IP address is publicly addressable - see paragraph 74 where VM 111 has a public IP address that maps to a private IP address used in the overlay network to forward data to VM 111. See also paragraph 50)  is addressable on an underlay network (i.e. the underlay network is the physical network PNIC 150  - see paragraphs 29-31) to which the host is connected, and the other of the one of the first VCI and the second VCI is addressable on a logical overlay network implemented on the underlay network (i.e. first VCI/Workload VMs 108 and second VCI /VM 111 being co-located on the host are addressable via overlay network using private IP address being mapped to MAC address of the respective VM - see paragraphs 50 and 70  )and , addressing of the underlay network being different than addressing of the logical overlay network (see paragraph 74 where addressing on the underlay network involves using Public IP address associated with VM 111 and network interface 119 and is further detailed at the end of paragraph 31. See also paragraph 24); and
	forwarding the packet, by an overlay interceptor (i.e. virtual router 114 plus agent 117 in Fig. 1)  and entirely within the host, to the second VCI, based on the first VCI and the second VCI running on the host. (See Paragraphs 70 and 71  and also paragraph 43 partially reciting “…As a result of such route additions, packets that are destined for local VMs are forwarded by a virtual router such as virtual router 114 to those VMs, while packets destined for VMs that are not local to the host computer are sent over a network interface (e.g., network interface 118) of L3 network 120 and via the L3 network 120 (e.g., virtual or physical routers inside L3 network 120) to the appropriate host computer or gateway, based on the association of the non-local VM's IP address to a network interface of L3 network 120, and ultimately to the non-local VM. …”)
	Regarding claim 10, Chandrashekhar discloses a non-transitory computer readable medium (See paragraph 85) comprising instructions that, when executed by one or more processors (Fig. 6 Processing Units 610) of a computing system (System 600 in Fig. 6), cause the computing system to perform a method (i.e. Figs. 1-6) of routing traffic in an overlay network ( i.e. Fig. 1 per paragraph 23 the overlay network  is virtualized network in Host Computer 100-1 includes the VMs, the VTEP 107, Hypervisor 112, Agent 11, port groups etc.…)  , comprising:
	receiving, from a first virtual computing instance (VCI) (i.e. Workload VMs 108 on Host Computer 100-1) running on a host (i.e. Host Computer 100-1), a packet destined for a second VCI (i.e. Gateway VM 111 in Fig. 1) running on the host (i.e. Host Computer 100-1), wherein one of the first VCI (Workload VMs 108 is addressable on the logical/overlay local network - see paragraph 43 where it states local VMs are addressed on the overlay network. See also paragraph 50)  and the second VCI (i.e. Gateway VM 111 has an IP address is publicly addressable - see paragraph 74 where VM 111 has a public IP address that maps to a private IP address used in the overlay network to forward data to VM 111. See also paragraph 50)  is addressable on an underlay network (i.e. the underlay network is the physical network PNIC 150  - see paragraphs 29-31) to which the host is connected, and the other of the one of the first VCI and the second VCI is addressable on a logical overlay network implemented on the underlay network (i.e. first VCI/Workload VMs 108 and second VCI /VM 111 being co-located on the host are addressable via overlay network using private IP address being mapped to MAC address of the respective VM - see paragraphs 50 and 70  )and , addressing of the underlay network being different than addressing of the logical overlay network (see paragraph 74 where addressing on the underlay network involves using Public IP address associated with VM 111 and network interface 119 and is further detailed at the end of paragraph 31. See also paragraph 24); and
	forwarding the packet, by an overlay interceptor (i.e. virtual router 114 plus agent 117 in Fig. 1)  and entirely within the host, to the second VCI, based on the first VCI and the second VCI running on the host. (See Paragraphs 70 and 71  and also paragraph 43 partially reciting “…As a result of such route additions, packets that are destined for local VMs are forwarded by a virtual router such as virtual router 114 to those VMs, while packets destined for VMs that are not local to the host computer are sent over a network interface (e.g., network interface 118) of L3 network 120 and via the L3 network 120 (e.g., virtual or physical routers inside L3 network 120) to the appropriate host computer or gateway, based on the association of the non-local VM's IP address to a network interface of L3 network 120, and ultimately to the non-local VM. …”)
Regarding claim 19, Chandrashekhar discloses a system (i.e. Fig. 6 System 600 ) comprising one or more processors (i.e. Fig. 6 processing units 610) and a non-transitory computer readable medium (See paragraph 85) comprising instructions that, when executed by the one or more processors (Fig. 6 Processing Units 610), cause the system to perform a method (i.e. Figs. 1-6) for routing traffic in an overlay network ( i.e. Fig. 1 per paragraph 23 the overlay network  is virtualized network in Host Computer 100-1 includes the VMs, the VTEP 107, Hypervisor 112, Agent 11, port groups etc.…) , the method comprising:
	receiving, from a first virtual computing instance (VCI) (i.e. Workload VMs 108 on Host Computer 100-1) running on a host (i.e. Host Computer 100-1), a packet destined for a second VCI (i.e. Gateway VM 111 in Fig. 1) running on the host (i.e. Host Computer 100-1), wherein one of the first VCI (Workload VMs 108 is addressable on the logical/overlay local network - see paragraph 43 where it states local VMs are addressed on the overlay network. See also paragraph 50)  and the second VCI (i.e. Gateway VM 111 has an IP address is publicly addressable - see paragraph 74 where VM 111 has a public IP address that maps to a private IP address used in the overlay network to forward data to VM 111. See also paragraph 50)  is addressable on an underlay network (i.e. the underlay network is the physical network PNIC 150  - see paragraphs 29-31) to which the host is connected, and the other of the one of the first VCI and the second VCI is addressable on a logical overlay network implemented on the underlay network (i.e. first VCI/Workload VMs 108 and second VCI /VM 111 being co-located on the host are addressable via overlay network using private IP address being mapped to MAC address of the respective VM - see paragraphs 50 and 70  )and , addressing of the underlay network being different than addressing of the logical overlay network (see paragraph 74 where addressing on the underlay network involves using Public IP address associated with VM 111 and network interface 119 and is further detailed at the end of paragraph 31. See also paragraph 24); and
	forwarding the packet, by an overlay interceptor (i.e. virtual router 114 plus agent 117 in Fig. 1)  and entirely within the host, to the second VCI, based on the first VCI and the second VCI running on the host. (See Paragraphs 70 and 71  and also paragraph 43 partially reciting “…As a result of such route additions, packets that are destined for local VMs are forwarded by a virtual router such as virtual router 114 to those VMs, while packets destined for VMs that are not local to the host computer are sent over a network interface (e.g., network interface 118) of L3 network 120 and via the L3 network 120 (e.g., virtual or physical routers inside L3 network 120) to the appropriate host computer or gateway, based on the association of the non-local VM's IP address to a network interface of L3 network 120, and ultimately to the non-local VM. …”)
Regarding claims, 2, 11,  and 20 Chandrashekhar discloses the method of claim 1, the non-transitory computer readable medium of claim 10, and the system of claim 19 and further discloses  wherein the packet is encapsulated and comprises an outer header and an inner header, the outer header including addresses associated with the underlay network, and the inner header including addresses associated with the logical overlay network. (See paragraph 5 wherein the VTEP encapsulates the packet and has an inner header with address associated with the logical overlay network and the outer header including addresses associated with the underlay network)
Regarding claims 9 and  18, Chandrashekhar discloses the method of claim 1, the non-transitory computer readable medium of claim 10, wherein the first VCI or the second VCI is an edge services gateway (ESG) virtual machine (VM). (See Figure 1 wherein the second VCI is an edge Gateway VM 11)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar in view of Ram et al (US 20190068493 A1), hereinafter referred to as Ram.
Regarding claim 3, Chandrashekhar discloses the method of claim 1 but fails to disclose receiving a virtual tunnel endpoint (VTEP) label associated with the one of the first VCI and the second VCI addressable on the underlay network, at the overlay interceptor , wherein the forwarding is based on the VTEP label.
	Ram, in the same endeavor discloses routing between logical networks and public cloud service providers native networks using a single network interface and a single routing table, further discloses receiving a virtual tunnel endpoint (VTEP) label associated with the one of the first VCI and the second VCI addressable (i.e. Paragraph 10  indicates the VCI is Tenant Applications VM 210 and is addressable in the underlay network with its own source IP address and is converted) on the underlay network (i.e. Fig. 2 Physical NIC (pNIC) 245), at the overlay interceptor (i.e. MFE Kernel Driver 215 in Fig. 2), wherein the forwarding is based on the VTEP label. (i.e. The VTEP Label being the IP address of the VTEP is used for forwarding per paragraphs 50-52)
	In view of the above, having the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network and then given the well- established teaching of Ram’s address translation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network taught by Ram’s address translation,, since Ram states in paragraph 4 that the modification results allowing VMs in public clouds to access service endpoints both in a cloud service provider's native network (referred to as the underlay network) address space as well as a logical address space (referred to as the overlay network) that is provisioned by a third party network virtualization provider and further permits a VM to access the cloud service provider's native network address space and the third party logical address space using a single network interface and a single routing table.
	Regarding claim 12, claim 12 is rejected in same scope as claim 3.
	Regarding claim 4, Chandrashekhar modified by Ram discloses the method of claim 3, further Chandrashekhar fails to disclose transmitting an identifier of the one of the first VCI and the second VCI addressable on the underlay network based on the one of the first VCI and the second VCI addressable on the underlay network being implemented on the host, wherein receiving the VTEP label is in response to the transmitting the identifier.
	Ram, in the same endeavor discloses routing between logical networks and public cloud service providers native networks using a single network interface and a single routing table, further discloses transmitting an identifier of the one of the first VCI and the second VCI addressable on the underlay network(i.e. Paragraph 10  indicates the VCI is Tenant Applications VM 210 and is addressable in the underlay network with its own source IP address and is converted)  based on the one of the first VCI and the second VCI addressable on the underlay network (i.e. Fig. 2 Physical NIC (pNIC) 245) being implemented on the host (i.e. Fig. 2 Host 205), wherein receiving the VTEP label is in response to the transmitting the identifier. (i.e. The VTEP Label being the IP address of the VTEP is used for forwarding per paragraphs 10 and 50-52 and is in response to the source IP address of the VM being transmitted )
	In view of the above, having the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network and then given the well- established teaching of Ram’s address translation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network taught by Ram’s address translation,, since Ram states in paragraph 4 that the modification results allowing VMs in public clouds to access service endpoints both in a cloud service provider's native network (referred to as the underlay network) address space as well as a logical address space (referred to as the overlay network) that is provisioned by a third party network virtualization provider and further permits a VM to access the cloud service provider's native network address space and the third party logical address space using a single network interface and a single routing table.
	Regarding claim 13, claim 13 is rejected in same scope as claim 4.
Claim(s) 6-7 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar in view of Bhaskar (US 20170359259 A1)
	Regarding claim 6, Chandrashekhar discloses the method of claim 1 but fails to disclose parsing a header of the packet (i.e. to determine if values in the header have a matching flow key in a flow table; and adding a first flow key corresponding to the values in the header as associated with one or more actions to the flow table when the matching flow key is not found in the flow table.
	Bhaskar, in the same endeavor of packet field matching in Open Flow, further discloses parsing a header of the packet to determine if values in the header have a matching flow key in a flow table (i.e. paragraph 12 partially recites “… the packet header of a packet is parsed to extract its header fields which may be matched against corresponding match fields...”); and adding a first flow key corresponding to the values in the header as associated with one or more actions to the flow table when the matching flow key is not found in the flow table.(See Paragraph 11 partially stating if a match is not found a new flow it is added in the table. See paragraphs 12, 21, 40 )
	 In view of the above, having the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network and then given the well- established teaching of Bhaskar’s packet field matching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network taught by Bhaskar’s packet field matching, since Bhaskar states in paragraph 14 that the modification results in allowing to define a custom match field in a flow table entry of an OpenFlow table in a network switch. The network switch may then use the c match field in the custom flow table entry to match against a packet field in a received packet. The proposed solution provides packet matching independently of any network protocol implementation.
	Regarding claim 6, claim 6 is rejected in same scope as claim 15.
	Regarding claim 7, Chandrashekhar modified by Bhaskar discloses the method of claim 6 but fails to disclose further comprising:
	receiving a second packet at the host (i.e. Figs. 1 and 6 show network device 600 as a host and receives many packets);
	parsing a second header of the second packet and determining second values in the second header match the first flow key in the flow table; (i.e. paragraph 12 partially recites “… the packet header of a packet is parsed to extract its header fields which may be matched against corresponding match fields...”); and
	applying the one or more actions to the second packet based on the determining the second values in the second header match the first flow key. .(See Paragraph 11 partially stating if a match is not found a new flow it is added in the table. See paragraphs 12, 21, 40.  Once it is added it is available in the flow table for using to route new packets including the received packet)
	In view of the above, having the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network and then given the well- established teaching of Bhaskar’s packet field matching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chandrashekhar’s layer 2 forwarding on layer 3 underlay network taught by Bhaskar’s packet field matching, since Bhaskar states in paragraph 14 that the modification results in allowing to define a custom match field in a flow table entry of an OpenFlow table in a network switch. The network switch may then use the c match field in the custom flow table entry to match against a packet field in a received packet. The proposed solution provides packet matching independently of any network protocol implementation.
	Regarding claim 7, claim 7 is rejected in same scope as claim 16.
	
Claim Objections
Claims 5,  8, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474